        Case 1:20-cv-01921-KPF Document 6 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH DEPHILLIPS, on behalf of
himself and all others similarly
situated,

                          Plaintiff,                20 Civ. 1921 (KPF)

                   -v.-                                   ORDER

FRUIT OF THE LOOM, INC.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Complaint in this case was filed on March 4, 2020. (Dkt. #1). More

than 90 days has passed since Plaintiff filed his Complaint and Plaintiff has not

filed proof of service of the Complaint. See Fed. R. Civ. P. 4(m). On June 8,

2020, the Court ordered Plaintiff to show cause why his case should not be

dismissed for failure to prosecute on or before June 19, 2020. (Dkt. #5).

Plaintiff did not respond to the Court’s order. Accordingly, the case is

dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m).

      SO ORDERED.

Dated: June 22, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
